Case 3:16-cv-00393-TJC-JRK Document 110 Filed 08/05/19 Page 1 of 2 PageID 4076



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


    LINA POSADA,

            Plaintiff,

    v.                                                Case No. 3:16-cv-393-J-32JRK

    FLASH DANCERS, INC.,

            Defendant.



                                     JUDGMENT

            Pursuant to the jury’s verdict, (Doc. 100), and the Court’s rulings, (Doc.

    108), judgment as to Counts I, II, III, and IV of the Second Amended and

    Consolidated Complaint is hereby entered in favor of Plaintiff Lina Posada and

    against Defendant Flash Dancers, Inc. in the total amount of $30,000, plus post-

    judgment interest. Judgment as to Count VII is hereby entered in favor of

    Defendant Flash Dancers, Inc. and against Plaintiff Lina Posada.

            DONE AND ORDERED in Jacksonville, Florida this 5th day of August,

    2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge
Case 3:16-cv-00393-TJC-JRK Document 110 Filed 08/05/19 Page 2 of 2 PageID 4077




    Copies:
    Counsel of Record




                                          2
